     Case 2:19-cv-01413-KJM-AC Document 45 Filed 11/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    INTEGON NATIONAL INSURANCE                      No. 2: 19-cv-01413-KJM-AC
      COMPANY,
12                                                    JUDGMENT
                        Plaintiff,
13
             v.
14
      DAMIAN SEAVERS AND GARY
15    SPEED,
16                      Defendants.
17

18                 The Court, having granted plaintiff Integon National Insurance Company’s motion

19   for summary judgment on the complaint, hereby adjudges, declares, and decrees the following:

20          1.     Plaintiff has no obligation under Integon National Insurance Company policy no.

21   HOS1354575-0 to indemnify Damian Seavers against the claims made in Sacramento Superior

22   Court action no. 34-201800227960, styled Speed v. Seavers et al., or otherwise arising from the

23   September 30, 2016 incident alleged in the complaint; and

24          2.     Plaintiff has no obligation under Integon National Insurance Company policy no.

25   HOS1354575-0 to defend Damian Seavers against the claims made in Sacramento Superior Court

26   action no. 34-201800227960, styled Speed v. Seavers et al., or otherwise arising from the

27   September 30, 2016 incident alleged in the complaint.

28   DATED: November 13, 2020
                                                      1
